DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/17/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings are objected to because in Figure 1, box 21 is labeled "TMS" but should be labeled "TCU" and in Figure 2, box 130 is labeled "corner raders" but should read "corner radars".  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
In addition to Replacement Sheets containing the corrected drawing figure(s), applicant is required to submit a marked-up copy of each Replacement Sheet including annotations indicating the changes made to the previous version.  The marked-up copy must be clearly labeled as “Annotated Sheets” and must be presented in the amendment or remarks section that explains the change(s) to the drawings.  See 37 CFR 1.121(d)(1).  Failure to timely submit the proposed drawing and marked-up copy will result in the abandonment of the application.

Specification
The abstract of the disclosure is objected to because "acquire an image data" in line 2 should read "acquire image data".  Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claims 1, 7, 8, 14, 15, 16, and 20 objected to because of the following informalities:  
In claim 1, line 3, "acquire an image data" should read "acquire image data".
In claim 1, line 9, “and” should be omitted.
In claim 1, line 12, “controls” should read control”.
In claim 7, line 5, “based on the driving information of another vehicle” should read “based on the driving information of the other vehicle”.
In claim 8, line 2, "processing an image data" should read "processing image data".
In claim 14, line 3, “received through wireless communication device” should read “received through a wireless communication device”.
In claim 14, line 4, “that another vehicle is stopped” should read “that the other vehicle is stopped”.
In claim 15, line 2, “acquiring a detection data” should read “acquiring detection data”.
In claim 16, line 5, “obtain a detection data” should read “obtain detection data”.
In claim 16, line 15, “and” should be omitted.
In claim 16, line 18, “controls” should read control”.
In claim 20, line 5, “based on the driving information of another vehicle” should read “based on the driving information of the other vehicle”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation "the stopped object" in line 3.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, examiner has interpreted “the stopped object” as “the stopped vehicle”.
Claim 4 recites the limitation "the moving object" in lines 5, 6, and 8.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, examiner has interpreted “identify a range in which the moving object is movable based on the position of the moving object among the at least one object” as “identify a range in which the at least one object is movable based on the position of the at least one object”.
Claim 4 states that the free-space candidate is set “based on a difference between the free-space candidate and a range…” The limitation is indefinite because the free-space candidate cannot be set based on itself. For examination purposes, examiner has interpreted the limitation as “set the free-space based on a difference between the free-space candidate and a range…” as similarly claimed in claim 3. 
Claim 11 recites the limitation "the stopped object" in line 3.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, examiner has interpreted “the stopped object” as “the stopped vehicle”.
Claim 11 recites the limitation "the moving object" in lines 5, 6, and 8.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, examiner has interpreted “identify a range in which the moving object is movable based on the position of the moving object among the at least one object” as “identify a range in which the at least one object is movable based on the position of the at least one object”.
Claim 11 states that the free-space candidate is set “based on a difference between the free-space candidate and a range…” The limitation is indefinite because the free-space candidate cannot be set based on itself. For examination purposes, examiner has interpreted the limitation as “setting the free-space based on a difference between the free-space candidate and a range…” as similarly claimed in claim 10.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 8-11, and 15-17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sithiravel et al. (U.S. Publication No. 2020/0049511; hereinafter Sithiravel).
Regarding claim 1, Sithiravel teaches a driver assistance system (DAS) (Sithiravel: Par. 28; i.e., the computing device 115 may make various determinations and/or control various vehicle 110 components and/or operations without a driver to operate the vehicle),
comprising: a camera disposed on a vehicle, having a field of view in front of the vehicle, and configured to acquire image data (Sithiravel: Par. 33; i.e., video sensor 214 can acquire video data from ambient light reflected by the environment of the vehicle within a field of view 228; As displayed in Fig. 2, camera 214 is mounted on the vehicle and has a field of view 228 in front of the vehicle);
a controller including a processor configured to process the image data (Sithiravel: Par. 33; i.e., video sensor 214 can include a processor and memory programmed to detect stationary and non-stationary objects in the field of view; the processor must process the image data from the video sensor to detect objects),
wherein the controller is configured to: identify at least one object obstructing a driving of the vehicle based on the image data (Sithiravel: Par. 33; i.e., video sensor 214 can include a processor and memory programmed to detect stationary and non-stationary objects in the field of view),
identify a stopped vehicle among the at least one object based on 10the image data (Sithiravel: Par. 33; i.e., video sensor 214 can include a processor and memory programmed to detect stationary and non-stationary objects in the field of view),
set a driving route of the vehicle based on the position of the at least one object and the position of the stopped vehicle (Sithiravel: Par. 51; i.e., computing device 115 can use techniques as described above in relation to FIG. 11 to determine an image-based free space region 1214 based on locations of stationary and non-stationary objects output from a video-based processor like ADAS; Par. 60; i.e., at block 1506 computing device can determine a path polynomial based on the combined output free space region; a driving route is set based on the free space region which is determined based on the positions of the objects),
and control at least one of a braking device and a steering device of the vehicle so that the vehicle travels along the driving route (Sithiravel: Par. 61; i.e., at block 1508 computing device output commands to controllers 112, 113, 114 to control vehicle 110 powertrain, steering and brakes to operate vehicle 110 along path polynomial).
Regarding claim 2, Sithiravel teaches the driver assistance system according to claim 1. Sithiravel further teaches wherein the controller is configured to: set a free-space based on a position of the at least one object and the position of the stopped vehicle (Sithiravel: Par. 51; i.e., computing device 115 can use techniques as described above in relation to FIG. 11 to determine an image-based free space region 1214 based on locations of stationary and non-stationary objects output from a video-based processor like ADAS),
and 20set the driving route for the vehicle to travel within the free-space (Sithiravel: Par. 60; i.e., at block 1506 computing device can determine a path polynomial based on the combined output free space region; the path is set within the free space).
Regarding claim 3, Sithiravel teaches the driver assistance system according to claim 2. Sithiravel further teaches wherein the controller is configured to: set a free-space candidate based on the position of the at least one object (Sithiravel: Par. 51; i.e., computing device 115 can use techniques as described above in relation to FIG. 11 to determine an image-based free space region 1214 based on locations of stationary and non-stationary objects output from a video-based processor like ADAS),
and set the free-space based on a difference between the free-space candidate and a range in which the stopped vehicle is movable (Sithiravel: Par. 45; i.e., using empirically determined standard deviations of covariances σx and σy of uncertainties of x and y dimensions of non-stationary objects 720, 722, we can form unknown space 724, 726 (shaded) around each non-stationary object 720, 722; the object is movable and there is uncertainty in the exact location which is accounted for in the free space determination).
Regarding claim 4, Sithiravel teaches the driver assistance system according to claim 3. Sithiravel further teaches wherein the controller is configured to: set a first free space candidate based on the position of the stopped object among the at least one object (Sithiravel: Par. 51; i.e., computing device 115 can use techniques as described above in relation to FIG. 11 to determine an image-based free space region 1214 based on locations of stationary and non-stationary objects output from a video-based processor like ADAS),
identify a range in which the moving object is movable based on the position of the moving object among the at least one object (Sithiravel: Par. 44; i.e., computing device 115 can subtract the vehicle's velocity from doppler radar return data to determine surfaces that are moving with respect to a background),
and set the free-space candidate based on a difference between the first free- space candidate and a range in which the moving object is movable (Sithiravel: Par. 45; i.e., using empirically determined standard deviations of covariances σx and σy of uncertainties of x and y dimensions of non-stationary objects 720, 722, we can form unknown space 724, 726 (shaded) around each non-stationary object 720, 722; the object is movable and there is uncertainty in the exact location which is accounted for in the free space determination).
Regarding claim 8, Sithiravel teaches a driver assistance method (Sithiravel: Par. 28; i.e., the computing device 115 may make various determinations and/or control various vehicle 110 components and/or operations without a driver to operate the vehicle),
the method comprising: processing image data acquired by a camera having a field of view in front of a vehicle installed in a vehicle (Sithiravel: Par. 33; i.e., video sensor 214 can acquire video data from ambient light reflected by the environment of the vehicle within a field of view 228; As displayed in Fig. 2, camera 214 is mounted on the vehicle and has a field of view 228 in front of the vehicle);
identifying at least one object obstructing the driving of the vehicle based on the image data (Sithiravel: Par. 33; i.e., video sensor 214 can include a processor and memory programmed to detect stationary and non-stationary objects in the field of view);
identifying a stopped vehicle among the at least one object based on the image data (Sithiravel: Par. 33; i.e., video sensor 214 can include a processor and memory programmed to detect stationary and non-stationary objects in the field of view);
setting a driving route of the vehicle based on the position of the at least one 30object and the position of the stopped vehicle (Sithiravel: Par. 51; i.e., computing device 115 can use techniques as described above in relation to FIG. 11 to determine an image-based free space region 1214 based on locations of stationary and non-stationary objects output from a video-based processor like ADAS; Par. 60; i.e., at block 1506 computing device can determine a path polynomial based on the combined output free space region; a driving route is set based on the free space region which is determined based on the positions of the objects);
and controlling at least one of a braking device and a steering device of the vehicle so that the vehicle travels along the driving route (Sithiravel: Par. 61; i.e., at block 1508 computing device output commands to controllers 112, 113, 114 to control vehicle 110 powertrain, steering and brakes to operate vehicle 110 along path polynomial).
Regarding claim 9, Sithiravel teaches the method according to claim 8. Sithiravel further teaches wherein the setting of the driving route of the vehicle includes: setting a free-space based on a position of the at least one object and the 5position of the stopped vehicle (Sithiravel: Par. 51; i.e., computing device 115 can use techniques as described above in relation to FIG. 11 to determine an image-based free space region 1214 based on locations of stationary and non-stationary objects output from a video-based processor like ADAS),
and setting the driving route for the vehicle to travel within the free-space (Sithiravel: Par. 60; i.e., at block 1506 computing device can determine a path polynomial based on the combined output free space region; the path is set within the free space).
Regarding claim 10, Sithiravel teaches the method according to claim 9. Sithiravel further teaches wherein the setting of the free-space includes: 10setting a free-space candidate based on the position of the at least one object (Sithiravel: Par. 51; i.e., computing device 115 can use techniques as described above in relation to FIG. 11 to determine an image-based free space region 1214 based on locations of stationary and non-stationary objects output from a video-based processor like ADAS),
and setting the free-space based on a difference between the free-space candidate and a range in which the stopped vehicle is movable (Sithiravel: Par. 45; i.e., using empirically determined standard deviations of covariances σx and σy of uncertainties of x and y dimensions of non-stationary objects 720, 722, we can form unknown space 724, 726 (shaded) around each non-stationary object 720, 722; the object is movable and there is uncertainty in the exact location which is accounted for in the free space determination).
Regarding claim 11, Sithiravel teaches the method according to claim 10. Sithiravel further teaches wherein the setting of the free-space candidate includes: setting a first free space candidate based on the position of the stopped object among the at least one object (Sithiravel: Par. 51; i.e., computing device 115 can use techniques as described above in relation to FIG. 11 to determine an image-based free space region 1214 based on locations of stationary and non-stationary objects output from a video-based processor like ADAS),
identifying a range in which the moving object is movable based on the position of the moving object among the at least one object (Sithiravel: Par. 44; i.e., computing device 115 can subtract the vehicle's velocity from doppler radar return data to determine surfaces that are moving with respect to a background),
and setting the free-space candidate based on a difference between the first free- space candidate and a range in which the moving object is movable (Sithiravel: Par. 45; i.e., using empirically determined standard deviations of covariances σx and σy of uncertainties of x and y dimensions of non-stationary objects 720, 722, we can form unknown space 724, 726 (shaded) around each non-stationary object 720, 722; the object is movable and there is uncertainty in the exact location which is accounted for in the free space determination).
Regarding claim 15, Sithiravel teaches the method according to claim 8. Sithiravel further teaches acquiring a detection data by a sensor having at least one detection field of a front and a side of a vehicle by a group consisting of a radar sensor and a lidar sensor installed in the vehicle (Sithiravel: Par. 33; i.e., FIG. 2 is a diagram of an example vehicle 110 including sensors 116 including a front radar sensor 202, left front radar sensor 204, right front radar sensor 206, left rear radar sensor 208, right rear radar sensor 210 (collectively radar sensors 230), lidar sensor 212… Computing device 115 can be programmed to determine stationary objects and non-stationary objects in radar sensor 230 data);
identifying the position of at least one object based on the image data and the 10detection data (Sithiravel: Par. 20; i.e., determining the free space map can further include determining stationary data points and non-stationary data points based on video sensor data points and radar sensor data points; the system determines location data points based on the image data and detection data).
Regarding claim 16, Sithiravel teaches a driver assistance system (DAS) (Sithiravel: Par. 28; i.e., the computing device 115 may make various determinations and/or control various vehicle 110 components and/or operations without a driver to operate the vehicle),
comprising: a camera installed on a vehicle, having a field of view in front of the vehicle, and configured to acquire an image data (Sithiravel: Par. 33; i.e., video sensor 214 can acquire video data from ambient light reflected by the environment of the vehicle within a field of view 228; As displayed in Fig. 2, camera 214 is mounted on the vehicle and has a field of view 228 in front of the vehicle);
a sensor configured to have at least one detection field of the front and side of the vehicle (Sithiravel: Par. 33; i.e., FIG. 2 is a diagram of an example vehicle 110 including sensors 116 including a front radar sensor 202, left front radar sensor 204, right front radar sensor 206, left rear radar sensor 208, right rear radar sensor 210 (collectively radar sensors 230), lidar sensor 212…),
and obtain a detection data in the group consisting of a radar sensor and a lidar sensor which are installed in the vehicle (Sithiravel: Par. 33; i.e., FIG. 2 is a diagram of an example vehicle 110 including sensors 116 including a front radar sensor 202, left front radar sensor 204, right front radar sensor 206, left rear radar sensor 208, right rear radar sensor 210 (collectively radar sensors 230), lidar sensor 212… A field of view 216, 218, 220, 222, 224, 226, 228 is a 2D view of a 3D volume of space within which a sensor 116 can acquire data);
a controller including a processor configured to process the image data and the detection data (Sithiravel: Par. 58; i.e., a computing device 115 included in a vehicle 110 can determine a free space map 800 including an output free space region 1416 by combining data from radar sensors 230 and video-based image sensors),
wherein the controller is configured to: identify at least one object obstructing a driving of the vehicle based on the image data and the detection data (Sithiravel: Par. 33; i.e., computing device 115 can be programmed to determine stationary objects and non-stationary objects in radar sensor 230 data … video sensor 214 can include a processor and memory programmed to detect stationary and non-stationary objects in the field of view),
identify a position and speed of at least one object based on the image data and the detection data (Sithiravel: Par. 50; i.e., computing device 115 can process non-stationary object 806, 808, 810, 802 data over time to create tracks in a free space map 800 to determine a location, speed and direction for each),
identify a stopped vehicle among the at least one object based on the image data (Sithiravel: Par. 33; i.e., video sensor 214 can include a processor and memory programmed to detect stationary and non-stationary objects in the field of view),
set a driving route of the vehicle based on the position and speed of the at least one object and the position of the stopped vehicle (Sithiravel: Par. 50; i.e., based on the location, speed, and direction, computing device 115 can identify the tracks as vehicles and assign non-stationary object icons 1104, 1106, 1108, 1110 to the determined locations in free space map 800; Par. 51; i.e., computing device 115 can use techniques as described above in relation to FIG. 11 to determine an image-based free space region 1214 based on locations of stationary and non-stationary objects output from a video-based processor like ADAS; Par. 60; i.e., at block 1506 computing device can determine a path polynomial based on the combined output free space region; a driving route is set based on the free space region which is determined based on the positions and speeds of the objects),
and controls at least one of a braking device and a steering device of the vehicle so that the vehicle travels along the driving route (Sithiravel: Par. 61; i.e., at block 1508 computing device output commands to controllers 112, 113, 114 to control vehicle 110 powertrain, steering and brakes to operate vehicle 110 along path polynomial).
Regarding claim 17, Sithiravel teaches the driver assistance system according to claim 16. Sithiravel further teaches wherein the controller 29is configured to: set a free-space based on a position and speed of the at least one object and the position of the stopped vehicle (Sithiravel: Par. 51; i.e., computing device 115 can use techniques as described above in relation to FIG. 11 to determine an image-based free space region 1214 based on locations of stationary and non-stationary objects output from a video-based processor like ADAS),
and set the driving route for the vehicle to travel within the free-space (Sithiravel: Par. 60; i.e., at block 1506 computing device can determine a path polynomial based on the combined output free space region; the path is set within the free space).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5, 6, 12, 13, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Sithiravel and further in view of Lee et al. (U.S. Publication No. 2019/0354786; hereinafter Lee).
Regarding claim 5, Sithiravel teaches the driver assistance system according to claim 1, but does not explicitly teach wherein the controller is configured to determine, based on the image data, that another vehicle including a lit tail light is stopped.
However, in the same field of endeavor, Lee teaches wherein the controller is configured to determine, based on the image data, that another vehicle including a lit tail light is stopped (Lee: Par. 13; i.e., if a vehicle is stopped in a lane and is determined to correspond to a hazard lighting state, a vehicle computing device (e.g., associated with the autonomous vehicle) can determine that the tracked object is a double-parked vehicle; the other vehicle is determined to have a lit tail light).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the driver assistance system of Sithiravel to have further incorporated wherein the controller is configured to determine, based on the image data, that another vehicle including a lit tail light is stopped, as taught by Lee. Doing so would allow the autonomous vehicle to recognize that the other vehicle is not moving and to drive around it (Lee: Par. 13; i.e., [vehicle computing device] can generate a trajectory for an autonomous vehicle to drive around the tracked object rather than waiting for the object to move).
Regarding claim 6, Sithiravel teaches the driver assistance system according to claim 1, but does not explicitly teach wherein the controller is configured to determine, based on the image data, that another vehicle including a flashing direction indicator light is stopped.
However, in the same field of endeavor, Lee teaches wherein the controller is configured to determine, based on the image data, that another vehicle including a flashing direction indicator light is stopped (Lee: Par. 13; i.e., if a vehicle is stopped in a lane and is determined to correspond to a hazard lighting state, a vehicle computing device (e.g., associated with the autonomous vehicle) can determine that the tracked object is a double-parked vehicle; Par. 30; i.e., a tracked object may indicate a hazard by utilizing all blinkers (e.g., left front, right front, left rear, right rear, etc.) in a pattern (e.g., on/off)).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the driver assistance system of Sithiravel to have further incorporated wherein the controller is configured to determine, based on the image data, that another vehicle including a flashing direction indicator light is stopped, as taught by Lee. Doing so would allow the autonomous vehicle to recognize that the other vehicle is not moving and to drive around it (Lee: Par. 13; i.e., [vehicle computing device] can generate a trajectory for an autonomous vehicle to drive around the tracked object rather than waiting for the object to move).
Regarding claim 12, Sithiravel teaches the method according to claim 8, but does not explicitly teach wherein the identifying of the stopped 25vehicle includes determining, based on the image data, that another vehicle including a lit tail light is stopped.
However, in the same field of endeavor, Lee teaches wherein the identifying of the stopped vehicle includes determining, based on the image data, that another vehicle including a lit tail light is stopped (Lee: Par. 13; i.e., if a vehicle is stopped in a lane and is determined to correspond to a hazard lighting state, a vehicle computing device (e.g., associated with the autonomous vehicle) can determine that the tracked object is a double-parked vehicle; the other vehicle is determined to have a lit tail light).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Sithiravel to have further incorporated wherein the identifying of the stopped 25vehicle includes determining, based on the image data, that another vehicle including a lit tail light is stopped, as taught by Lee. Doing so would allow the autonomous vehicle to recognize that the other vehicle is not moving and to drive around it (Lee: Par. 13; i.e., [vehicle computing device] can generate a trajectory for an autonomous vehicle to drive around the tracked object rather than waiting for the object to move).
Regarding claim 13, Sithiravel teaches the method according to claim 8, but does not explicitly teach wherein the identifying of the stopped vehicle includes determining, based on the image data, that another vehicle 30including a flashing direction indicator light is stopped.
However, in the same field of endeavor, Lee teaches wherein the identifying of the stopped vehicle includes determining, based on the image data, that another vehicle including a flashing direction indicator light is stopped (Lee: Par. 13; i.e., if a vehicle is stopped in a lane and is determined to correspond to a hazard lighting state, a vehicle computing device (e.g., associated with the autonomous vehicle) can determine that the tracked object is a double-parked vehicle; Par. 30; i.e., a tracked object may indicate a hazard by utilizing all blinkers (e.g., left front, right front, left rear, right rear, etc.) in a pattern (e.g., on/off)).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Sithiravel to have further incorporated wherein the identifying of the stopped vehicle includes determining, based on the image data, that another vehicle 30including a flashing direction indicator light is stopped, as taught by Lee. Doing so would allow the autonomous vehicle to recognize that the other vehicle is not moving and to drive around it (Lee: Par. 13; i.e., [vehicle computing device] can generate a trajectory for an autonomous vehicle to drive around the tracked object rather than waiting for the object to move).
Regarding claim 18, Sithiravel teaches the driver assistance system according to claim 16, but does not explicitly teach wherein the controller is configured to determine, based on the image data, that another vehicle including a lit tail light is stopped.
However, in the same field of endeavor, Lee teaches wherein the controller is configured to determine, based on the image data, that another vehicle including a lit tail light is stopped (Lee: Par. 13; i.e., if a vehicle is stopped in a lane and is determined to correspond to a hazard lighting state, a vehicle computing device (e.g., associated with the autonomous vehicle) can determine that the tracked object is a double-parked vehicle; the other vehicle is determined to have a lit tail light).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the driver assistance system of Sithiravel to have further incorporated wherein the controller is configured to determine, based on the image data, that another vehicle including a lit tail light is stopped, as taught by Lee. Doing so would allow the autonomous vehicle to recognize that the other vehicle is not moving and to drive around it (Lee: Par. 13; i.e., [vehicle computing device] can generate a trajectory for an autonomous vehicle to drive around the tracked object rather than waiting for the object to move).
Regarding claim 19, Sithiravel teaches the driver assistance system according to claim 16, but does not explicitly teach wherein the controller is configured to determine, based on the image data, that another vehicle including a flashing direction indicator light is stopped.
However, in the same field of endeavor, Lee teaches wherein the controller is configured to determine, based on the image data, that another vehicle including a flashing direction indicator light is stopped (Lee: Par. 13; i.e., if a vehicle is stopped in a lane and is determined to correspond to a hazard lighting state, a vehicle computing device (e.g., associated with the autonomous vehicle) can determine that the tracked object is a double-parked vehicle; Par. 30; i.e., a tracked object may indicate a hazard by utilizing all blinkers (e.g., left front, right front, left rear, right rear, etc.) in a pattern (e.g., on/off)).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the driver assistance system of Sithiravel to have further incorporated wherein the controller is configured to determine, based on the image data, that another vehicle including a flashing direction indicator light is stopped, as taught by Lee. Doing so would allow the autonomous vehicle to recognize that the other vehicle is not moving and to drive around it (Lee: Par. 13; i.e., [vehicle computing device] can generate a trajectory for an autonomous vehicle to drive around the tracked object rather than waiting for the object to move).
Claims 7, 14, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Sithiravel and further in view of Ohmura et al. (U.S. Publication No. 2020/0391747; hereinafter Ohmura).
Regarding claim 7, Sithiravel teaches the driver assistance system according to claim 1, but does not explicitly teach wherein the controller is configured to: receive driving information of another vehicle through a wireless communication device installed in the vehicle, and determine, based on the driving information of another vehicle, that the other 20vehicle is stopped.
However, in the same field of endeavor, Ohmura teaches wherein the controller is configured to: receive driving information of another vehicle through a wireless communication device installed in the vehicle (Ohmura: Par. 47; i.e., the inter-vehicle communication system 26 is a vehicle-to-vehicle communication system, and is configured to exchange information about vehicle position, information about traveling speed…), and determine, based on the driving information of another vehicle, that the other 20vehicle is stopped (Ohmura: Par. 47; i.e., through the use of the inter-vehicle communication system 26, it is possible to acquire information about the position, speed, driver's manipulation and others of a vehicle parked or traveling on a traveling course of the own vehicle; the received vehicle speed information would indicate if the vehicle is stopped).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the driver assistance system of Sithiravel to have further incorporated wherein the controller is configured to: receive driving information of another vehicle through a wireless communication device installed in the vehicle, and determine, based on the driving information of another vehicle, that the other 20vehicle is stopped, as taught by Ohmura. Doing so would allow the system to have the most accurate and reliable information about the other vehicle when calculating the future trajectory (Ohmura: Par. 157; i.e., it is possible to accurately and reliably acquire information regarding a traveling course of the surrounding vehicle 3 in a time period subsequent to the present time).
Regarding claim 14, Sithiravel teaches the method according to claim 8, but does not explicitly teach wherein the identifying of the stopped vehicle includes determining, based on driving information of another vehicle received through a wireless communication device installed in the vehicle, that another vehicle is stopped. 
However, in the same field of endeavor, Ohmura teaches wherein the identifying of the stopped vehicle includes determining, based on driving information of another vehicle received through a wireless communication device installed in the vehicle, that another vehicle is stopped (Ohmura: Par. 47; i.e., the inter-vehicle communication system 26 is a vehicle-to-vehicle communication system, and is configured to exchange information about vehicle position, information about traveling speed… through the use of the inter-vehicle communication system 26, it is possible to acquire information about the position, speed, driver's manipulation and others of a vehicle parked or traveling on a traveling course of the own vehicle; the received vehicle speed information would indicate if the vehicle is stopped).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Sithiravel to have further incorporated wherein the identifying of the stopped vehicle includes determining, based on driving information of another vehicle received through a wireless communication device installed in the vehicle, that another vehicle is stopped, as taught by Ohmura. Doing so would allow the system to have the most accurate and reliable information about the other vehicle when calculating the future trajectory (Ohmura: Par. 157; i.e., it is possible to accurately and reliably acquire information regarding a traveling course of the surrounding vehicle 3 in a time period subsequent to the present time). 
Regarding claim 20, Sithiravel teaches the driver assistance system according to claim 16, but does not explicitly teach wherein the controller is configured to: receive driving information of another vehicle through a wireless communication device installed in the vehicle, and determine, based on the driving information of another vehicle, that the other 20vehicle is stopped.
However, in the same field of endeavor, Ohmura teaches wherein the controller is configured to: receive driving information of another vehicle through a wireless communication device installed in the vehicle (Ohmura: Par. 47; i.e., the inter-vehicle communication system 26 is a vehicle-to-vehicle communication system, and is configured to exchange information about vehicle position, information about traveling speed…), and determine, based on the driving information of another vehicle, that the other 20vehicle is stopped (Ohmura: Par. 47; i.e., through the use of the inter-vehicle communication system 26, it is possible to acquire information about the position, speed, driver's manipulation and others of a vehicle parked or traveling on a traveling course of the own vehicle; the received vehicle speed information would indicate if the vehicle is stopped).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the driver assistance system of Sithiravel to have further incorporated wherein the controller is configured to: receive driving information of another vehicle through a wireless communication device installed in the vehicle, and determine, based on the driving information of another vehicle, that the other 20vehicle is stopped, as taught by Ohmura. Doing so would allow the system to have the most accurate and reliable information about the other vehicle when calculating the future trajectory (Ohmura: Par. 157; i.e., it is possible to accurately and reliably acquire information regarding a traveling course of the surrounding vehicle 3 in a time period subsequent to the present time).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Additional prior art deemed pertinent in the art of trajectory planning in free space around stopped and moving objects includes Akella et al. (U.S. Publication No. 2020/0410853), Yan et al. (U.S. Publication No. 2021/0370932), Gao et al. (U.S. Publication No. 2018/0074507), and Awane et al. (U.S. Publication No. 2020/0317192).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON ZACHARY WILLIS whose telephone number is (571)272-5427. The examiner can normally be reached Weekdays 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on (571) 272-6781. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/B.Z.W./Examiner, Art Unit 3661                                                                                                                                                                                                        

/RUSSELL FREJD/Primary Examiner, Art Unit 3661